Petition unanimously granted, without costs. Memorandum: Petitioners seek an enforcement order pursuant to section 298 of the Human Rights Law. The order of the Commissioner of the State Division of Human Rights, which was affirmed by the appeal board, imposes certain notification, record keeping and record access requirements upon respondents, requires them to comply with the Human Rights Law in the operation of their business and also directs them to pay $250 in compensatory damages to each complainant. The evidence upon which the order is based conclusively demonstrates that respondents, as the owners and operators of a mobile home park, discriminated against complainants because of their race (see Executive Law, § 296) by refusing to negotiate with them for the sale or rental of a mobile home site. While the proof of damage is minimal, it is adequate to support the award. Where, as here, respondents’ discriminatory conduct is patent and intentional, the quantum and quality of evidence needed to prove compensatory damages is less then ordinarily required (Batavia Lodge No. 196, Loyal Order of Moose v New York State Div. of Human Rights, 35 NY2d 143). The remaining directives of the commissioner’s order do not appear unduly burdensome or intrusive, and represent a reasonable method of effectuating the policy and purpose of the Human Rights Law. Finally, the pro se submissions of the respondents to this court and to the division indicate that they will not voluntarily comply with the commissioner’s order and thus there is a sufficient showing of need for the enforcement order. (Proceeding pursuant to Executive Law, § 298.) Present—Moule, J. P., Dillon, Hancock, Jr., Denman and Witmer, JJ.